NO. 29l3O

lN THE SUPREME COURT OF THE STATE OF HAWAlTlp aj

STATE or HAWAJ:‘: ,
Respondent/Plaintiff-Appellant

VS.
RANDAL STRoNG, JR., w  
Petitioner/Defendant-Appellee ’*

and

MALlEPO SlTANl, DefendaDt

CERTIORARl TO THE lNTERMEDlATE COURT OF APPEALS
(CR. NO. 06-l~l400)

ORDER ACCEPTlNG APPLlCATION FOR WRIT OF CERTlORARl
(By: Acoba, J., for the courtH
Petitioner/Defendant-Appellee Randal Strong, Jr.'s
application for writ of certiorari, filed on February ll, 20lO,
is accepted and will be scheduled for oral argument. The parties
will be notified by the appellate clerk regarding scheduling.
DATED: Honolulu, Hawafi, March 23, 20l0.
FOR THE COURT:

 

Associate Justice

 

,-»Q"""*` q¢-»/“/$\  
SIMEoN R. AcoBA, JR.   "’"z

Richard D. Gronna,
on the application,
for petitioner/

defendant-appellee.

Donn Fudo, Deputy Prosecuting
Attorney, City & County of
Honolulu, on the Response,
for respondent/
plaintiff-appellant.

1 Considered by Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.